Citation Nr: 0016579	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for a skin 
disorder of the feet and left ankle, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1961 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Los Angeles, California, which denied the 
benefit sought on appeal.


FINDING OF FACT

The veteran's skin disorder of the feet and left ankle is 
productive of constant itching, exudation, and extensive skin 
lesions.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating, 
but no more, for a skin disorder of the feet and left ankle 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to an April 1973 rating decision, the veteran was 
initially granted service connection for a skin disorder of 
the feet and left ankle, and assigned a 10 percent disability 
rating.  This 10 percent disability rating has remained in 
effect ever since.

VA treatment records for the period January 1997 to December 
1997 show that the 

veteran was seen for dermatological symptoms affecting the 
right ankle; the assessments or diagnoses included tinea 
pedis, dermatitis, and dyshidrotic eczema.  A November 1997 
VA microbiology culture revealed the presence of coryneform 
(diphtheroid) bacteria.

A March 1998 letter from a private physician, A. D. Klein, 
M.D., states that the veteran was evaluated for chronic 
dyshidrotic eczema of his feet and onychomycosis of the 
toenails.  Sporanox was prescribed. 

An April 1998 VA skin examination report shows that the 
examiner reviewed the veteran's medical records, and that the 
veteran complained of itching and occasionally pain of the 
feet and ankle when the rash is active.  Objectively, there 
was a fine scaly rash on the soles and sides of the feet with 
small, infrequent scapulosquamos lesions, and the toenails 
were thickened and yellowed.  The diagnosis was tinea pedis.

A June 1998 letter from a private physician, W. S. Green, 
M.D., states that the veteran complained of a chronic 
"blister formation on the front of his right ankle as well 
as on the top of the right foot near the ankle."  It was 
also noted that the "left foot and ankles were uninvolved."  
The examiner commented that "[b]ased on present findings, 
the recurrent episodes of bullous eruption on his right ankle 
are most consistent with a sensitization dermatosis such as 
dermatitis medicamentosa, or a form of fixed recurrent 
eruption."  A December 1998 addendum to the June 1998 letter 
states that the veteran is anxious to show that the record 
reflect that his itching is constant and chronic.  The 
examiner opined that the "[i]tching is so severe at times 
that it awakens [the veteran] repeatedly at night." 

A June 1999 VA treatment record included an examination of 
the feet and ankles, which revealed a 1-cm scaly patch on the 
right ankle, a 1 x 1.5-CM bulla on the left ankle, and scaly 
feet.  The assessment was bullous tinea pedis.


The Board has also considered the photographs of the 
veteran's feet, as well as his variously dated written 
statements and his August 1999 RO hearing testimony.  The 
veteran contends that his service-connected skin disorder of 
the feet and left ankle is productive of symptoms 
commensurate with a disability rating in excess of the 
current 10 percent rating.  Specifically, it is contended 
that his skin disorder manifests constant itching and 
exudation, either of which is sufficient, in and of itself, 
for at least a 30 percent disability rating.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

The veteran's disability is evaluated by applying the 
criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 
7806, which provides for the following: a 10 percent 
disability rating is appropriate when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; a 30 percent disability rating is 
for application when there is eczema with exudation or 
itching constant, extensive lesions, or causes marked 
disfigurement; and a 50 percent disability rating is for 
application for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant.

After a review of the evidence of record, the Board finds 
that the evidence of record 

is sufficient to afford the veteran a disability rating of 30 
percent for his service-connected skin disorder of the feet 
and left ankle.  The medical evidence does show that the 
veteran suffers from chronic forms of tinea pedis and 
dyshidrotic eczema of the feet and left ankle, which have 
been associated with constant itching and exudation.  
Moreover, although there is no evidence of marked 
disfigurement, the lesions manifested by his skin disorder 
are shown to be extensive, as such legions are chronically 
manifested on both feet and the left ankle.  

In consideration of the medical evidence of record and the 
schedular criteria of Diagnostic Code 7806, the Board 
concludes that that the veteran's symptomatology more closely 
approximates the criteria required for a 30 percent 
disability rating, because the veteran experiences constant 
itching, exudation, and extensive lesions.  See 38 C.F.R. 
§ 4.1.

The Board notes, however, that the assignment of the next 
higher evaluation of 50 percent is not warranted, as there is 
no evidence that the veteran suffers from eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or lesions that are exceptionally 
repugnant. 

In allowing the veteran's appeal in this decision, the Board 
has applied the doctrine of reasonable doubt as outlined by 
38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), l.  

Additionally, the Board has also considered the history of 
the veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran as 
required by the holding of Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds, as 
did the RO, that the veteran has not shown that his service-
connected skin 

disorder of the feet and left ankle has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent disability evaluation for a skin disorder of the 
feet and left ankle is granted.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

